PER CURIAM:
Gustavo Fernando Garcia, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Garcia v. Snyder, No. 5:05-hc-00229-FL (E.D.N.C. Dec. 22, 2005). We deny Garcia’s motion to intervene to prevent his transfer. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.